DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 14, 26, 28-29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2018/0249387 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
In regards to claims 1 and 8 Zhang teaches, system information receiving method, comprising: receiving, by a terminal first indication information from a network device (see frequency band indicator in paragraph 54), wherein the first indication information indicates trigger signal sequence information and a trigger signal time-frequency resource (see frequency band indicator in paragraph 54); determining, by the terminal device,  sequence information of an uplink trigger signal and a time-frequency resource of the uplink trigger signal according to the first indication information and generating, by the terminal device,  the uplink trigger signal according to the sequence information of the uplink trigger signal and sending, by the terminal device, the uplink trigger signal on  the time-frequency resource of the uplink trigger signal (see figure 2, step 201, see paragraph 81, a terminal sends an uplink signal, where the uplink signal is used to trigger a base station to send first system information, and the first system information is used by the terminal to camp on a cell ); determining, by the terminal device,  based on the time-frequency resource of the uplink trigger signal, a time-frequency resource group of system information (see paragraph 100; different terminals 
 In regards to claims 7 and 14, Zhang teaches, wherein a time-domain resource of the time-frequency resource group of the system information is time interval corresponding to the time-frequency resource of the uplink trigger signal (see figure 3b, the time periods for the individual terminals).  
In regards to claims 26 and 29, Zhang teaches, A system information sending method, comprising: sending, by a network device, first indication information to a terminal device, wherein the first indication information indicates trigger signal sequence information and a trigger signal time-frequency resource (see frequency band indicator in paragraph 54); receiving, by the network device, an uplink trigger signal on a time-frequency resource of the uplink trigger signal and determining, by the network device, based on the time-frequency resource of the uplink trigger signal, a time-frequency resource group of system information (see figure 2, step 201, see paragraph 81, a terminal sends an uplink signal, where the uplink signal is used to trigger a base station to send first system information, and the first system information is used by the terminal to camp on a cell; see paragraph 100; different terminals may select a same uplink DRS and a corresponding uplink resource and send the selected same uplink DRS to the 
In regards to claims 28 and 31, Zhang teaches, wherein a time-domain resource of the time-frequency resource group of the system information is a time interval corresponding to the time-frequency resource of the uplink trigger signal (see figure 3b, the time periods for the individual terminals).  
Relevant Prior Art
	Prior art Lee et al. (US Publication 2019/0246319 A1) teaches, a process of transmission of system information request by the UE (see figure 11) and a process of the UE performing access control for the system information request (see figure 12).
	Prior art Von Elbwart et al. (US Patent 10555329 B2) teaches in figure 8 a UE monitoring for downlink control information  on cross-carrier related scheduling.
Allowable Subject Matter
Claims 4-5, 11-12, 24-25, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.